Title: From Benjamin Franklin to John Winthrop, 11 March 1769
From: Franklin, Benjamin
To: Winthrop, John


Dear Sir,
London, March 11. 1769
At length after much Delay and Difficulty I have been able to obtain your Telescope that was made by Mr. Short before his Death. His Brother, who succeeds in the Business, has fitted it up and compleated it. He has followed the Business many Years at Edinburgh, is reckon’d very able, and therefore I hope every thing will be found right; but as it is only just finish’d, I have no time left to get any philosophical or astronomical Friends to examine it as I intended, the Ship being on the Point of sailing, and a future Opportunity uncertain. Enclos’d is his Direction Paper for opening and fixing it. I have not yet got the Bill of the Price: it is to be made from the deceased Mr. Short’s Book of Memorandums of Orders, in which he enter’d this Order of ours and as it is suppos’d the Price: I do not remember, it is so long since, whether it was £100 or 100 Guineas; and the Book is in the Hands of the Executors, as I understand; When I have the Account, I shall pay it as I did Bird’s for the Transit Instrument, which is 40 Guineas, and then shall apply for the whole to Mr. Mauduit. By the way, I wonder that I have not heard from you of the Receipt of that Instrument, which went from hence in September per Capt. Watt. I hope it got safe to hand, and gave Satisfaction: The Ship was the same that Mr. Rogers went in, who I hear is arriv’d, and by him too I sent the Philosophic Transactions, with a Number of Copies of your Paper as printed separately. But I have no Letter from you since that by the young Gentleman you recommended to me, Grandson to Sir Wm. Pepperell, which I think was dated about the Beginning of October, when you could not have receiv’d them.
By a late Ship, I sent your College a Copy of the new Edition of my Philosophical Papers; and others I think for yourself and for Mr. Bowdoin. I should apologize to you for inserting therein some part of our Correspondence with out first obtaining your Permission: But as Mr. Bowdoin had favour’d me with his Consent, for what related to him; I ventur’d to rely on your Good Nature as to what related to you, and I hope you will forgive me.
I have got from Mr. Ellicot the Glasses, &c. of the long Galilean Telescope which he presents to your College. I put them into the Hands of Mr. Nairne, the Optician, to examine and put them in Order. I thought to have sent them by this Ship, but am disappointed; they shall go by the next if possible.
There is nothing new here in the philosophical Way at present. With great and sincere Esteem, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
P.S. There is no Prospect of getting the Duty Acts repeal’d this Session if ever. Your steady Resolutions to consume no more British Goods may possibly if persisted in have a good Effect another Year. I apprehend the Parliamentary Resolves and Address will tend to widen the Breach. Inclos’d I send you Governor Pownall’s Speech against these Resolves; his Name is not to be mention’d. He appears to me a hearty Friend to America; tho’ I find he is suspected by some on Account of his Connections.
John Winthrop Esqr

